MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             Dec 23 2015, 9:53 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lawrence M. Hansen                                      Gregory F. Zoeller
Hansen Law Firm, LLC                                    Attorney General of Indiana
Noblesville, Indiana
                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Duckett,                                        December 23, 2015
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        29A05-1507-CR-912
        v.                                              Appeal from the Hamilton Circuit
                                                        Court
State of Indiana,                                       The Honorable Paul A. Felix,
Appellee-Petitioner                                     Judge
                                                        Trial Court Cause No.
                                                        29C01-1202-FA-1562



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A05-1507-CR-912 | December 23, 2015   Page 1 of 3
[1]   Michael Duckett appeals the judgment of the trial court modifying the terms of

      his sentence and ordering a portion of his previously suspended sentence to be

      executed as the result of a probation violation. Finding no error, we affirm.


                                                    Facts
[2]   Duckett pleaded guilty to class B felony dealing in a narcotic drug and the trial

      court sentenced him to twelve years, with six years executed and six years

      suspended. Duckett served a portion of this sentence and began a probationary

      period on May 17, 2012.


[3]   Since that time, Duckett has violated the terms of his probation three times.

      The trial court modified Duckett’s sentence following each of these violations.

      On April 2, 2015, following the most recent violation, the trial court further

      modified Duckett’s sentence, resulting in an executed portion of 1611 days

      incarceration from the date of the order. Three years of Duckett’s sentence

      remains suspended. Duckett now appeals.


                                   Discussion and Decision
[4]   We afford great deference to a trial court’s sentencing decision in a probation

      revocation proceeding and we will review it only for an abuse of discretion.

      Sharp v. State, 817 N.E.2d 644, 646 (Ind. Ct. App. 2004). An abuse of discretion

      occurs when the trial court’s decision is clearly against the logic and effect of

      the facts and circumstances before it. Id.




      Court of Appeals of Indiana | Memorandum Decision 29A05-1507-CR-912 | December 23, 2015   Page 2 of 3
[5]   Here, Duckett does not dispute that he has violated his probation on multiple

      occasions. However, he “submits that a maximum sentence in this case was

      unwarranted and is an abuse of discretion.” Appellant’s App. p. 8. This

      appears to constitute the entirety of his argument, as he offers no further

      explanation. Id.


[6]   We find this argument unpersuasive to say the least. Despite being given

      numerous opportunities to reform his behavior, Duckett continued to violate

      the terms of his probation. Furthermore, we do not know where Duckett gets

      the idea that the trial court imposed the “maximum sentence” in this case, as

      three years of his total sentence remain suspended. Id. Duckett has simply

      asked us to substitute our judgment for that of the trial court without making

      any attempt to convince us that the trial court erred. It is clear that such a

      request must fail and, accordingly, we find that the trial court was well within

      its discretion to modify Duckett’s sentence as it did.


[7]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 29A05-1507-CR-912 | December 23, 2015   Page 3 of 3